FILED
                                                              ON I
                                            COURT Of APPEALS
                                                      WASHIPIGT
                                             STATE OF
                                              2.1116hPR 23 1)812: 19




                                           • -; -.1
             IN THE COURT OF APPEALS OF THE'STATE OF WASHINGTON


THEODORE BERNSTEIN,                       )       No. 76544-2-1
                                          )
                       Appellant,         )
                                          )       DIVISION ONE
                       V.                 )
                                          )
JOHN URQUHART,                            )
KING COUNTY SHERIFF,                              UNPUBLISHED OPINION

                       Respondent.                FILED: April 23, 2018


          MANN,A.C.J. — Over two years after the King County Sheriff's Office(KCSO)

classified Theodore Bernstein a level II sex offender, he filed a petition for writ of review

before the King County Superior Court. Bernstein appeals the superior court's decision

dismissing his petition as untimely. Because statutory writs must be filed within "a

reasonable time," and the analogous statutory rule creates a time limit of 30 days, we

affirm.

                                           FACTS

          Bernstein was convicted of two counts of possession of depictions of a minor

engaged in sexually explicit conduct, a class C felony. Bernstein was sentenced to 14

months of confinement and released from the King County Correctional Facility on May

12, 2013.
No. 76544-2-1/2


       Just prior to his release, the End of Sentencing Review Committee (ESRC),

recommended that Bernstein be classified as a level I sex offender. On May 1, 2013,

KCSO Detective Jessica Santos was assigned to supervise Bernstein and assign him a

risk level as a registered sex offender. After reviewing Bernstein's risk assessment, the

ESRC recommendation, progress reports from his sex offender treatment, and

communicating with people familiar with Bernstein's risk to the community, Detective

Santos recommended Bernstein be classified as a level 11 Registered Sex Offender at

moderate risk of sexual reoffense. The decision to classify Bernstein as a level 11 sex

offender was finalized by KCSO on January 17, 2014. KCSO executed a community

notification process shortly thereafter. Bernstein learned that he was classified as a

level 11 sex offender on March 24, 2014.

       On July 8, 2016, Bernstein filed a petition for writ of review in King County

Superior Court seeking to challenge his sex offender classification. Bernstein served

the KCSO on August 15, 2016. On August 17, 2016, the superior court issued a writ of

review directing KCSO to certify the record and assigned Bernstein's case for

consideration on the merits. The writ of review left issues of timeliness and service of

process to the assigned judge.

       On August 22, 2016, before the certified record was filed, Bernstein filed motions

"to disclose to Plaintiff all information and records within agencies possession regarding

Plaintiff." KCSO objected to the motion. KCSO argued the motion was unnecessary

because they were already in the process of gathering the record for purposes of

review, and argued further discovery was improper because review under RCW



                                           -2-
No. 76544-2-1/3


7.16.070 is based on the record the agency used td reach its decision. The superior

court denied Bernstein's motion on September 2, 2016.

       KCSO filed a certified copy of the record on October 28, 2016, and

supplemented the record on November 16, 2016. Bernstein was also permitted to

supplement the record with any evidence he believed to be pertinent.

       The hearing on the writ occurred on January 13, 2017. KCSO argued that

Bernstein's challenge should be denied due to its untimeliness. After considering

briefing and hearing argument, the superior court dismissed Bernstein's petition on the

grounds that it was untimely. The court issued written findings of fact and conclusions

of law dismissing the writ action on February 3, 2017. Bernstein appeals.

                                        ANALYSIS

                         Timeliness of Petition for Writ of Review

       The primary issue in this case is whether the superior court erred in denying

Bernstein's writ of review as untimely. When review of a quasi-judicial administrative

action is invoked by statutory writ of certiorari, the appellate court looks to the standards

of review implicit in the certiorari statute, RCW 7.16.120. Hilltop Terrace Homeowner's

Ass'n v. Island County, 126 Wash. 2d 22, 29, 891 P.2d 29 (1995). We review questions of

law de novo and we review questions of fact based on "[w]hether the factual

determinations were supported by substantial evidence." RCW 7.16.120(3),(5); Hilltop,
126 Wash. 2d at 29. We review a superior court's order granting or denying a statutory writ

of review de novo. Dep't of Labor & Indus. of State v. Bd. of Indus. Ins. Appeals of

State, 186 Wash. App. 240, 244, 347 P.3d 63(2015).



                                          -3-
No. 76544-2-1/4


       Under RCW 9A.44.130(1)(a), any person who has been convicted of a sex

offense must "register with the county sheriff for the county of the person's residence."

Under RCW 4.24.550(6)(a), the sheriff's office "shall assign a risk level classification to

all offenders." In assigning this classification, the sheriff's office is to consider

       (i) Any available risk level classifications provided by the department of
       corrections, the department of social and health services, and the
       indeterminate sentence review board; (ii) the agency's own application of
       a sex offender risk assessment tool; and (iii) other information and
       aggravating or mitigating factors known to the agency and deemed
       rationally related to the risk posed by the offender to the community at
       large.

RCW 4.24.550(6)(a). An offender is to be classified at risk level I if "he or she is

at a low risk to sexually reoffend;" risk level II if "he or she is at a moderate risk to

sexually reoffend;" or risk level III if "he or she is at a high risk to sexually

reoffend." RCW 4.24.550(6)(b).

       The statute further states, "[a]gencies may develop a process to allow an

offender to petition for review of the offender's assigned risk level classification. The

timing, frequency, and process for review are at the sole discretion of the agency."

RCW 4.24.550(6)(d). At the time Bernstein's risk assessment was determined, no such

review process had been developed. Therefore, Bernstein pursued review under the

writ statute, chapter 7.16 RCW.

       On review of agency actions, superior courts have the power to issue

constitutional or statutory writs of certiorari. CONST. art. IV, § 6; chapter 7.16 RCW.

Bernstein does not clearly determine which writ he sought at trial or on appeal.

       A statutory writ of certiorari is mandated where a petitioner shows that: "(1) an

inferior tribunal or officer (2) exercising judicial functions (3)exceeded its jurisdiction or

                                             -4-
No. 76544-2-1/5


acted illegally, and (4)there is no other avenue of review or adequate remedy at law."

Malted Mousse, Inc. v. Steinmetz, 150 Wash. 2d 518, 533, 79 P.3d 1154(2003), as

corrected on denial of reconsideration (Mar. 11, 2004); Clark County Pub. Util. Dist. No.

1 v. Wilkinson, 139 Wash. 2d 840, 845, 991 P.2d 1161 (2000).

        By contrast, the constitutional writ of certiorari embodied in article IV, section 6 of

the Washington Constitution is available in somewhat narrower circumstances. Clark

County, 139 Wash. 2d at 845. "The fundamental purpose of the constitutional writ of

certiorari is to enable a court of review to determine whether the proceedings below

were within the lower tribunal's jurisdiction and authority." Saldin Sec., Inc. v.

Snohomish County, 134 Wash. 2d 288, 292, 949 P.2d 370 (1998). This form of review lies

entirely within the trial court's discretion, and "will not issue if another avenue of review,

such as a statutory writ or direct appeal, is available." Malted Mousse, 150 Wash. 2d at

533 (citing Saldin, 134 Wash. 2d at 293).

        In this case, we hold a statutory writ was available. Bernstein is challenging an

inferior tribunal or officer, the sheriff's office, the sheriffs officer was exercising a quasi-

judicial function, see In re Det. of Enright, 131 Wash. App. 706, 716, 128 P.3d 1266

(2006),1 and RCW 4.24.550 does not provide any mechanism for review of the sheriffs

office assigned risk level classification.2



       1 In determining whether the agency was exercising a judicial function, the court looks to four
elements:
       (1) whether the court could have been charged with the duty at issue in the first instance;
       (2) whether the courts have historically performed such duties;(3) whether the action of
       the municipal corporation involves application of existing law to past or present facts for
       the purpose of declaring or enforcing liability rather than a response to changing
       conditions through the enactment of a new general law of prospective application; and (4)
       whether the action more clearly resembles the ordinary business of courts, as opposed to
       those of legislators or administrators.
                                                 -5-
No. 76544-2-1/6


        Because we determine a statutory writ was available in this case, we move on to

whether Bernstein's writ was untimely. As both parties acknowledge, chapter 7.16

RCW does not indicate a specific time limitation under which writs must be filed.

However, the Washington Supreme Court has held that a petition for a writ of certiorari

must be filed within a "reasonable time." Clark County, 139 Wash. 2d at 847; Akada v.

Park 12-01 Corp., 103 Wash. 2d 717, 718-19, 695 P.2d 994(1985)("we have long held

that a writ of certiorari should be applied for within a reasonable time after the act

complained of has been done"). "A reasonable time within which to apply for a statutory

writ is the analogous statutory or rule time period." Clark County, 139 Wash. 2d at 847.

The most analogous statutory rule is the Rules of Appellate Procedure.

        "The sex offender registration and disclosure statutes are essentially procedural

statutes; no liberty interest arises from them." In re Pers. Restraint of Meyer, 142
Wash. 2d 608, 619, 16 P.3d 563(2001). "In the absence of such a liberty interest, no due

process rights attach to the classification of the risk such individuals present on their

release from confinement." Meyer, 142 Wash. 2d at 623. In State v. Hand, 173 Wash. App.
903, 907-08, 295 P.3d 828 (2013), affd, 177 Wash. 2d 1015, 308 P.3d 588 (2013), this

court held an appeal of the revocation of a suspended sentence is governed by the


Raynes v. City of Leavenworth, 118 Wash. 2d 237, 244-45, 821 P.2d 1204(1992)(quoting Standow v.
Spokane, 88 Wash. 2d 624, 630, 564 P.2d 1145). In Enright, Division Three of this court held that the act of
classifying a sex offender is a quasi-judicial function because "Mlle determination of a sex offender's risk
to reoffend is historically assigned to the sentencing court, and involved here the application of statutory
guidelines to the past and present facts. See, e.g., RCW 71.09.060(1)." Enright, 131 Wash. App. at 716.
We agree. See also RCW 9.94A.670.
          2 Our Supreme Court acknowledged this lack of review, in In re Pers. Restraint of Meyer, 142
Wash. 2d 608, 624, 16 P.3d 563(2001), in which the court "express[ed] a certain discomfort with the
seeming unfairness of a process of classification in which the offenders have little involvement." The
court explained, however,"such offenders are not without avenues of relief ... These individuals may
secure judicial review by writ of certiorari for arbitrary or capricious classification. RCW 7.16.040; CONST.
art. IV, § 4,§ 6." Meyer, 142 Wash. 2d at 624.
                                                  -6-
No. 76544-2-1/7


Rules of Appellate Procedure,"which provide a right of appeal of all final orders in

adjudicative proceedings." Hand, 173 Wash. App. at 908; RAP 2.2. This is because "an

offender facing revocation of a suspended sentence has only minimal due process

rights, the same as those afforded during revocation of probation or parole." An appeal

of an offender's final classification is directly analogous to a court's decision on

probation or parole, and is likewise governed by the Rules of Appellate Procedure.

       Under the appellate rules, the party seeking review must file a notice of appeal

within 30 days from the entry of the order. RAP 5.1, 5.2. An extension of time may be

granted, but only in extraordinary circumstances. RAP 18.8. In this case, the trial court

considered the length of time between the agency action, over 2 years, and the excuses

provided by Bernstein to explain his delay in seeking the writ. The trial court considered

Bernstein's excuse that he did not pursue an appeal because he was afraid of

retaliation, then held it was not credible and was unsupported by any evidence on the

record.

       Bernstein argues essentially that because statutory writs do not have a set time

limit, the trial court erred in ruling his writ was untimely. Bernstein relies on New

Cingular Wireless PCS, LLC v. City of Clyde Hill, 185 Wn.2d 594,604-05, 374 P.3d 151

(2016). Bernstein's reliance on New Cingular is misplaced. In New Cingular, New

Cingular Wireless challenged the legality of a municipal fine in King County Superior

Court by filing an action for declaratory judgment, and asked the court to invalidate the

notice of violation. New Cingular, 185 Wash. 2d at 597-98. The court held an action for

declaratory judgment was proper because the "writ of review statute does not limit itself

to being the exclusive remedy for contesting a city fine. In fact, it does the opposite by

                                           -7-
No. 76544-2-1/8


holding itself out as the remedy of last resort. RCW 7.16.040." New Cingular, 185
Wash. 2d at 604-05. Although the court acknowledges that the writ statute "fails to specify

a time limit for appeal," the court did not overrule past precedent that assumes an

implied time limit on appeal of agency decisions. Until our precedents are specifically

overruled, they remain good law. Saleemi v. Doctor's Associates, Inc., 176 Wash. 2d 368,

379, 292 P.3d 108 (2013).

       Because Bernstein failed to demonstrate extraordinary and compelling

circumstances justifying his two-year delay in filing this motion, we affirm the superior

court's dismissal of his writ.

                                 Denial of Discovery Motion

       Bernstein next argues that the superior court erred in denying his motion to

compel discovery. It is within the superior court's discretion to deny a motion to compel

discovery and we will not disrupt the ruling absent an abuse of discretion. Lake Chelan

Shores Homeowners Ass'n v. St. Paul Fire & Marine Ins. Co., 176 Wash. App. 168, 183,

313 P.3d 408 (2013). A court abuses its discretion when it bases its decision on

unreasonable or untenable grounds. Brand v. Dep't of Labor & Indus., 139 Wash. 2d 659,

665, 989 P.2d 1111 (1999). "Under a writ of review, a municipality or agency must

return a complete record concerning the challenged action. When the petition involves

allegations of procedural irregularities or appearance of fairness, or raises constitutional

questions, the court may consider evidence outside the record." Responsible Urban

Growth Grp. v. City of Kent, 123 Wash. 2d 376, 384, 868 P.2d 861,(1994).

       In this case, Bernstein moved to compel disclosure of evidence before KCSO

filed the certified record. Because the evidence Bernstein sought was likely to have

                                          -8-
No. 76544-2-1/9


been included in the certified record, we hold the superior court did not abuse its

discretion when denying Bernstein's discovery motion.

                              Written Findings and Conclusions

       Finally, relying on Andrew v. King County, 21 Wash. App. 566, 586 P.2d 509

(1978), Bernstein argues the superior court exceeded its authority in issuing findings of

fact and conclusions of law. In Andrew, this court held the superior court exceeded its

proper scope of review when it substituted its own judgment for that of the fact finder.

Andrew is inapplicable here.

       In this case, the superior court did not weigh the evidence then substitute its

judgment for KCSO. The court did not even consider the issues contained within the

writ on the merits. The findings and conclusions in this case were in support of the trial

court's legal conclusion denying the writ as untimely. This is not a finding that must be

reserved for the lower authority. Moreover, even if this were a decision on the merits,

while "the trial court need not enter findings of fact or conclusions of law. . . . If the trial

court nonetheless enters findings and conclusions, they are treated as mere surplusage

by the appellate court." Concerned Land Owners of Union Hill v. King County, 64 Wn.

App. 768, 772-73, 827 P.2d 1017(1992).




                                             -9-
No. 76544-2-1/10


        We affirm.3




WE CONCUR:


 ----'.                     --------

                                                             (24.4 v-e0(1,,C),




        3 Bernstein also argues that the trial court erred by not considering all of the briefing before
rendering its decision. Bernstein points to one occurrence at trial when the court was unable to follow
Bernstein's line of argument. However, this is not evidence that the trial court failed to consider
Bernstein's pleadings. The evidence on the record is that the trial court considered all of the pleadings
and evidence.
                                                 -10-